Exhibit 10.63

 

FIRST AMENDMENT TO
PURCHASE AND SALE CONTRACT

            First Amendment to Purchase and Sale Contract (the “Amendment”) is
made as of May 26, 2010, between CONCAP VILLAGE GREEN ASSOCIATES, LTD., a Texas
limited partnership (“Seller”), and HARBOR GROUP INTERNATIONAL, LLC a Delaware
limited liability company (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of May 24, 2010 (the “Contract”) with respect to the sale of
certain property known as Village Green located in Seminole County, Florida, as
described in the Contract; and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Contract.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Feasibility Period.      The Feasibility Period, set forth in Section
3.1 of the Contract, is hereby extended to June 4, 2010.

3.      Right to Terminate.  Purchaser’s right to terminate under Section 3.2 of
the Contract shall be strictly limited to zoning matters that are unsatisfactory
to Purchaser (the “Termination Event”).  Purchaser hereby acknowledges and
agrees that, except for the Termination Event, (x) Purchaser has completed its
due diligence investigations of the Property and accepts the Property
(including, without limitation, the title, survey, physical and financial
condition of the Property) as of the date of this Amendment in its current “as
is”, “where is” condition, “with all faults”, and (y) Purchaser's right to
terminate under Section 3.2 of the Contract for any of the matters set forth in
Section 3.1 of the Contract (other than the Termination Event) shall be
permanently waived. 

4.      Termination Notice.   Purchaser hereby rescinds that certain termination
notice dated May 26, 2010 (the “Termination Notice”).  Seller and Purchaser
hereby agree that (i) the Termination Notice is null and void and (ii) the
Contract is hereby ratified and affirmed in all respects as if the Termination
Notice had never been given by Purchaser.

5.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission or electronic mail, and any such facsimile transmitted or
electronically mailed Amendment shall have the same force and effect, and be as
binding, as if original signatures had been delivered.  As modified hereby, all
the terms of the Contract are hereby ratified and confirmed and shall continue
in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

 

Seller:

CONCAP VILLAGE GREEN ASSOCIATES, LTD., a Texas limited partnership

 

By:  CCP/III VILLAGE GREEN GP, INC., a South Carolina corporation, its general
partner

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

Purchaser:

HARBOR GROUP INTERNATIONAL, LLC,

a Delaware limited liability company

By:  /s/T. Richard Litton, Jr.

Name:  T. Richard Litton, Jr.

Title:  President